DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/22 has been entered.
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 8/12/22, claims 8-17, 19-27 are currently pending in the application, with claim 19 being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 8-19, 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 2002/0058741 A1, of record).
Regarding claim 8, Sakai teaches a resin composition comprising an 3-65 wt.% of an elastomeric component (a) and 35-97 wt.% of a crystalline polypropylene component (b) having a molecular weight distribution, expressed as weight-average molecular weight/number-average molecular weight, determined by gel permeation chromatography (GPC), (Mw/Mn) of 6 or 9 or higher, a molecular weight distribution expressed by z-average molecular weight/weight-average molecular weight (Mz/Mw) of 6 or 8 or higher, wherein the elastomeric component (a) may be an ethylene/-olefin random copolymer (A-2), such as a copolymer of ethylene and propylene (reads on propylene--olefin copolymer) (Ab., [0007-0026, 0081], Examples, ref. claims). The reference further teaches component (b) as preferably constituting entirely of crystalline polypropylene component (b1) [0086], that (b1) may be a homopolymer of propylene (reads on homopolypropylene) having a melt flow range (MFR) of 5-400 g/10 min at 230oC [0096-0097], and which is insoluble in paraxylene at 23oC ([0020], TABLE 2, ref. claim 1, i.e. p-xylene soluble content=0, ref. claims). It is noted that according to the instant specification (page 1, lines 25-27), the xylene soluble fraction is synonymous with atactic polypropylene. Thus disclosed (b)/(b1) encompass crystalline homopolypropylene with 0 wt.% atactic polypropylene. Additionally, disclosed Example 1 is drawn to a composition comprising 30 wt.% ethylene propylene copolymer X-1 (i.e. a copolymer of ethylene and propylene), a crystalline homopolypropylene Y-1 having 0 wt.% xylene-sol. Component, MFR of 60 g/10 min, Mw/Mn of 11.0 and Mz/Mw of 10.2 (Tables 1, 2, 4).
5.	Sakai is silent with regard to a resin composition having a melt flow rate (MFR) within claimed range.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
The general disclosure to Sakai teaches that the resin composition may include 35-97 wt.% of crystalline polypropylene having, such as a homopolypropylene, having a MFR of 5-400 g/10 min at 230oC, and 3-65 wt.% of an elastomeric component (a), such as ethylene-propylene copolymer. It is noted that the lower limit of (c) is 0, i.e. filler component of examples is an optional component. Given the generic teaching on resin compositions and suitable amounts and the type of crystalline polypropylene and elastomer therefor, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare a resin composition as in Example 1 of Sakai, (1) comprising 70-97 wt.% crystalline polypropylene homopolymer having a melt flow rate within the range of 20-400 g/10min (i.e. of at least 20 g/10 min as in claimed invention), ethylene-propylene elastomer (a) within the overlapping range of 3-30 wt.%, including compositions having a high content of homopolymers having a high MFR, and reasonably expect the resin composition to have a melt flow rate within the claimed range, absent evidence to the contrary. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Additionally, with regard to the recitation “An impact copolymer” in the preamble of claim 8, noting that the transitional phrase “comprising” is open ended to other unrecited components, the preamble is not seen to result in any structural/compositional difference between the instantly claimed invention and a composition within the scope of Sakai et al., and hence the preamble fails to limit the claim. MPEP 2111.02.
With regard to claim 9, the general disclosure to Sakai teaches that an ethylene--olefin random copolymer (A-2) may have an ethylene-c-olefin mole ratio in the range of 95/5-60/40
[0082]. The calculated wt.% of ethylene and propylene units in an ethylene-propylene copolymer with 60 mole% ethylene and 40 mole% propylene are each 50 wt.% and meets the limitation of claim 9 (i.e. propylene mol. wt. =42.081, ethylene mol. wt.=28.053, approx. calc. wt.% propylene=(0.40x42.081) x100/(0.40x42.081+0.60x28.053)=50, approx. calc. wt.% ethylene=(0.60x42.081)x100/(0.40x42.081+0.60x28.053)=50, thereby obviating claimed amount of -olefin and amounts close to 50 wt.%.
With regard to claim 10, Sakai teaches an elastomeric constituent (i.e. ethylene-propylene copolymer) as having an intrinsic viscosity of 0.1-5 dl/g [0020].
With regard to claim 11, Sakai teaches Example 1 comprising an ethylene-propylene copolymer (X-1), i.e. ethylene=-olefin (TABLEs 1, 4).
With regard to claims 12 and 14, Sakai teaches an elastomeric propylene random copolymer having 100 wt.% p-xylene solubility, and an Izod impact strength (as determined by JIS K 7110) of 650 J/m (TABLEs 1, 4 and 6). 
With regard to claim 13, the composition of Saito’s Example 1 comprising polypropylene homopolymer and an ethylene-propylene random copolymer (X-1) has a flexural modulus (FM) of 1850 MPa (TABLEs 1, 4, 6).
With regard to claims 15-17, although Sakai does not teach a product obtained by the claimed process format, product claims that recite processes by which the products are obtained are product-by-process claims. Sakai teaches a product comprising a polypropylene homopolymer and an ethylene-propylene random copolymer and obviates the compositional limitations of claim 8. Although Sakai’s product is obtained by a process that differs from that of the claimed invention, the patentability of a product claim rests on the product formed, not on the method by which it is produced. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. See In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).
With regard to claim 23, Sakai teaches homopolymer of propylene (i.e. homopolypropylene) having a melt flow range (MFR) of 5-400 g/10 min at 230oC [0096].
With regard to claims 24 and 26, Sakai teaches composition comprising (a) an elastomeric component, (b) crystalline polypropylene component insoluble in xylene at 23oC, and optionally, a filler (c) (Ab.).
With regard to claim 25, Sakai teaches 3-65 wt.% of an elastomeric component (a), such as ethylene-propylene copolymer (Ab., [0081], Example 1).
With regard to claim 27, Sakai teaches compositions providing for claimed flexural modulus (Table 1), and the reference does not disclose nucleating agent as an essential component.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 2002/0058741 A1, of record), in view of Leskinen et al. (US 2013/0281630 A1).
The discussion with regard to Sakai from preceding paragraphs as applied to claim 8 is incorporated herein by reference.
Sakai is silent with regard an olefin polymer composition comprising a first and second propylene homopolymer having differing melt flow rates within the scope of the claimed invention (claims 20-22).
The secondary reference to Leskinen teaches heterophasic propylene copolymer (HECO) comprising: (a) a polypropylene matrix comprising: (a1) a first propylene homopolymer fraction (PPH1) with a melt flow rate MFR2 (measured according to ISO 1133, 230oC, 2.16 kg [0025]) in the range of >200 to 500 g/10 min, (a2-1) a second propylene homopolymer fraction (PPH2) with a melt flow rate MFR2 (in the range of >30 to <200 g/10 min, or (a2-2) a second propylene homopolymer fraction (PPH2) with a melt flow rate MFR2 in the range of >5 to <30 g/10 min and, (a 3-1) a third propylene homopolymer fraction (PPH3) with a melt flow rate MFR2 in the range of >0.03 to <5 g/10 min, if the second propylene homopolymer fraction is fraction (a 2-1) or, (a 3-2) a third propylene homopolymer fraction (PPH3) with a melt flow rate MFR2  in the range of >30 to <200 g/10 min, if the second propylene homopolymer fraction is fraction (a 2-2), wherein the polypropylene matrix has a melt flow rate MFR2 in the range of 30 to 500 g/10 min, and a xylene cold soluble fraction determined at 23oC of 0.5 to <2.0 wt %, (b) an elastomeric propylene copolymer dispersed in said matrix, wherein (i) said heterophasic propylene copolymer has a melt flow rate MFR2 in the range of 25 to 200 g/10 min (Ab.) and wherein the elastomeric propylene copolymer may be ethylene-propylene copolymer [0028]. The reference further teaches that the disclosed heterophasic propylene copolymers have improved stiffness /impact/flowability balances, which are suitable for injection moulding applications, preferably for thin-walled packaging [0001]. 
Given the teaching in Sakai on resin compositions comprising homopolypropylene and ethylene-propylene copolymer, the teaching in Leskinen on heterophasic propylene copolymer comprising a plurality of propylene homopolymers having differing melt flow rates and ethylene-propylene copolymer and advantages thereof, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to modify Saito’s compositions to include propylene homopolymers having differing melt flow rates, including those that fall within the scope of the claimed invention, so as to provide for advantages disclosed in Leskinen (obviates claim 20-22).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-17, 20-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-14 of copending Application No. 16/624,630 (reference application, amdt. dated 8/25/22, published as US 2020/0131353 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claims 1, 5-7 are as follows:

    PNG
    media_image1.png
    402
    949
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    512
    1243
    media_image2.png
    Greyscale

Thus, polypropylene of copending claim 1 (reads on impact copolymer) comprises a homopolypropylene having MFR of 30 g/10 min to 200 g/10min, and 2 wt.% to 40 wt.% of a propylene--olefin copolymer which amount overlaps substantially with the instantly claimed range of 2 wt.% to 30 wt.%. 
Copending claims are silent with regard to Mw/Mn and Mw/Mw ratios of the and the atatcic polypropylene content of the homopolypropylene.
As stated in paragraph 6 above, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Copending 6 recites a lower limit of Mz of the homopolypropylene of at least 1,100 kg/mole. Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970). In this regard, according to copending specification (PGPUB-[0078]), the Mz of the homopolypropylene is at least 1,100 kg/mole and up to 4,500kg/mole. Based on the disclosed Mz range, the Mz/Mn ratio of 70 to 160 of copending claim 7 and Mw range of 150,000 g/mole to 400,000g/mole of copending claim 5, the calculated range of Mz/Mw of the homopolypropylene is 2.75 to 40, and the calculated range of Mw/Mn ratio is 2.33 to 58.18, i.e. ranges overlap with claimed ranges. Additionally, copending claim 11 discloses a process by which the prolyproplylene of copending claim 1 is prepared is substantially the same as the process disclosed in instant claim 15. Thus, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare a polypropylene of copending claims comprising a homopolypropylene having a Mw/Mn and Mz/Mw ratios within  claimed ranges, and a propylene--olefin copolymer in an amount within the claimed range, by a process of copending claim 11, and reasonably expect the homopolypropylene to have the claimed atactic polypropylene content of less than 1.1 wt.% based on the wt. of homopolypropylene and atatctic polypropylene, absent evidence to the contrary (obviates claim 8 and 24). As stated in paragraph 7 above, the preamble “An impact copolymer” of claim 8 is not seen to result in any structural/compositional difference between the instantly claimed invention and the polypropylene of copending claims, and hence the preamble fails to limit the claim. MPEP 2111.02.
With regard to claim regard to claims 9 and 10, copending claim 1 recites a range from 30 wt % to 50 wt % of -olefin derived units by weight of the propylene--olefin copolymer, and the propylene--olefin copolymer having an intrinsic viscosity within the range from 4 to 9 dL/g.
With regard to claim 11, copending claim 4 meets the claimed limitation.
With regard to claim 12, copending claim 1 meets the claimed limitation.
With regard to claims 13 and 14, copending claims 9 and 10 recite the lower limit of at least 1400 Mpa and 3 KJ/m2, respectively, i.e. the upper limits are open ended and would encompass at least 1500 Mpa and 4 KJ/m2. Moreover, according to the copending specification, the ICPs have a flexural modulus of at least 1400, to 2000 MPa, and an Izod impact of at least 3 up to 6 KJ/m2 [0079].
With regard to claim 15-17, copending claims 11-13 meets the claimed limitations.
With regard to claims 20-22, copending claim 8 recites that the homopolypropylene comprises two homopolypropylene having different MFRs. Additionally, according to the copending specification (PGPUB-[0090]), homopolypropylene, alone or as part of the ICP, comprises a first homopolypropylene having an MFR of less than 5, or 2, or 1, or 0.5 g/10 min, and a second homopolypropylene having an MFR of greater than 100, or 200, or 300 g/10 min, thereby obviating the claimed limitations.
With regard to claim 23, copending claim 1 meets the claimed limitation.
With regard to claim 25, copending claim 1 recites an overlapping range.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
In view of the amendment dated 8/12/22, the prior art rejections based on News et al., alone or in combination with Leskinen et al., as set forth in the office action dated 5/17/22 are withdrawn. Applicant’s arguments dated 8/12/22 concerning these rejections have been duly considered but are deemed moot in view of the withdrawal of the rejections. 
Although Sakai was relied upon in the office action dated 3/9/22 and withdrawn in view of amendment dated 4/21/22, upon further consideration, the withdrawal is considered premature and new grounds of rejections are presented herein above. Pertinent arguments from the response dated  4/21/22 are discussed below.
Applicant’s Arguments:	

In particular, Applicant respectfully submits that Sakai fails to disclose, teach or suggest any composition (impact copolymer) in which the composition as a whole has a melt flow rate within a range of 40 g/10 min to 160 g/10 min (230°C, 2.16 kg) and also a propylene/a-olefin copolymer within the claimed range of 2-30 wt %. Referring to Tables 6 and 7 of Sakai, in particular, it can be seen that none of these compositions taught in Sakai have a melt flow rate that overall falls within a range of 40 g/10 min to 160 g/10 min (230°C, 2.16 kg). For example, cited Example 1 of Sakai (Table 6) has a melt flow rate of only 12 g/10 min (230°C, 2.16 kg), which is far below the claimed range for the melt flow rate. Other melt flow rates specified in Tables 6 and 7 of Sakai are similarly well below the claimed melt flow rate range for the impact copolymer as a whole.

Some of the samples in Tables 16-25 of Sakai have higher melt flow rates than are specified in Tables 6 and 7 of this reference. However, all of these samples have a combined wt% of propylene-a-olefin copolymer that is outside the claimed range of 2-30 wt% and/or have a melt flow rate outside the claimed range of 40-160 g/10 min (230°C, 2.16 kg), as explained further below.

Component D in Tables 16-25 of Saka is a crystalline propylene block copolymer, which is a copolymer of propylene and ethylene (i.e., a propylene-a-olefin copolymer, see Sakai, paragraphs [0419]-[0431] and Tables 14 and 15-Samples BY-1 through BY-8). Elastomeric Component A in Tables 16-25 of Sakai may be a propylene-a-olefin copolymer. Of the listed Component A members in Tables 16-25 of Sakai, only X-1, X-2, X-7, and X-8 are copolymers of propylene and ethylene (i.e, a propylene-a-olefin copolymer, see Tables 8 and 9 of Sakai).

The melt flow rates for Examples 11-16 (Tables 16 and 17) of Sakai are below the claimed range. For Examples 17-20 (Table 17); 25 (Table 18); 28 (Table 19); 34 (Table 20); and 38 and 40 (Table 21), the combined amount of propylene-a-olefin copolymer [combined amount of elastomeric component-Component A (amount of propylene-a-olefin copolymer only from X-1, X-2, X-7 or X-8) + amount of crystalline propylene block copolymer-Component D] are all outside the claimed range, well above 50 wt. % propylene-ethylene copolymer in every case.

Component A members lacking propylene (i.e., X-3, X-4, X-5, X-6, X-9, and X-10) are not included when calculating the combined amount of propylene-a-olefin copolymer, as described in the preceding paragraph. Thus, for Examples having these Component A members, the amount of propylene-a-olefin copolymer is governed by Component D only (Examples 21-24, 26, 27, 29-33, 35-37, 39, and 41-47). In most cases, the combined amount of propylene-a-olefin copolymer derived from Component D is above 50 wt %, which is well above the claimed range. Example 30 contains a propylene-a-olefin copolymer originating from Component D and comprising only 10 wt % of the total composition (see Sakai, Table 19), which lies within the claimed range. However, Example 30 has a melt flow rate of 25 g/10 min (230°C, 2.16 kg, see Sakai, Table 19), which is well below the claimed range of 40-
60 g/10 min (230°C, 2.16 kg). Thus, none of the foregoing Examples or any other disclosure in Sakai anticipates or obviates the impact copolymers defined by independent claim 8. The comparative examples of Sakai (Comparative Examples 1-7 in Tables 6 and 7 and Comparative Examples 8-16 in Tables 24 and 25) fail to anticipate or obviate the claimed impact copolymers for at least similar reasons.

Examiner’s Response:
	The arguments rely on exemplified embodiments which do not explicitly teach a MFR of the copolymer within the claimed range. Examiner agrees that none of the disclosed Examples have a MFR value within the range recited in claim 8, i.e. of 60 to 160 g/10 min, although EXAMPLES 18 and 20 disclose close to the claimed lower limit, of 58 and 55 respectively. However, it is well established that a reference is available for all it teaches including nonpreferred embodiments as for instance is discussed in M.P.E.P. § 2123. Furthermore, the general disclosure to Sakai teaches a resin composition comprising (a) 3-65% by weight of a component, such as an elastomeric copolymer of propylene and ethylene, (Ab., [0009, 0081]), and (b) 35-97% by weight of a component, which may be substantially constituted entirely of a crystalline polypropylene (b1) insoluble in paraxylene at 23oC, having a MFR of 5-400 g/10 min. It is further notes that the filler component and the block copolymer component may be absent in the resin composition (Ab., [0009-0010, 0081-0097], ref. claim 11). Thus, a skilled artisan would have found it obvious to formulate compositions comprising a crystalline homopolypropylene having a high melt flow rate within the disclosed range, MW/Mn and Mz/Mw within claimed ranges, and 3-30 wt.% ethylene-propylene elastomer, and reasonably expect the resultant combination to have a melt flow rate within claimed range, absent evidence to the contrary.
Regarding the double patenting rejections, Examiner acknowledges Applicant’s request that the non-statutory double patenting rejection be held in abeyance until allowable subject matter has been identified, and Applicant’s intent to file a terminal disclaims if the only rejection remaining is the present application is the double patenting rejection. However, per MPEP 804 (I) (B) (1), “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application' s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated”. Therefore, the rejections will be maintained until such time that Applicants address the obviousness-type double patenting rejection and the arguments are either persuasive or a terminal disclaimer is filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762